Per curiam.

In the case of Bennet adsm. Vielie, July term, 1802, it was decided, that the party must be warned or he is not bound to take notice of the proceedings, and in Harvey adsm. Hildrith, January term, 1803, we ruled that the defendant must have personal notice, or such as the court would deem tantamount. Our statute, like that of Hen. 4, requires a warning, and the personal service here, was a sufficient one, without any rule of court. The defendant was grossly in default, as nine months elapsed before the plaintiff went on. We think SO days a sufficient and reasonable notice in these cases. You can therefore take nothing by your motion.